Case 1:20-cv-05797-LDH-RML Document 2-1 Filed 12/01/20 Page 1 of 7 PageID #: 6




                                                 Exhibit A
FILED: RICHMOND COUNTY CLERK 11/03/2020 02:13 PM                                                                                                                                                               INDEX NO. 151992/2020
         Case
NYSCEF DOC. NO.1:20-cv-05797-LDH-RML
                1                    Document 2-1 Filed 12/01/20 PageRECEIVED
                                                                      2 of 7 PageID #: 711/03/2020
                                                                               NYSCEF:




           SUPREME                      COURT                   OF THE                STATE           OF        NEW YORK
           COUNTY                       OF RICHMOND
           -------------------------------------------------------X                                                                                                      Index            No.:
           JAMES             FERRARA,

                                                                                                   Plaintiff,                                                            SUMMONS

                                                       -against-
                                                                                                                                                                         Basis            of venue         is Plaintiffs

                                                                                                                                                                         residence
           SYSCO                 BOSTON,                     LLC
           and     JASON                 BREGOLI,


                                                                                                   Defendant.

           --------------------------------------------------------X

          To     the        above        named                Defendant:


                            YOU          ARE               HEREBY                   SUMMONED                       to    answer             the     complaint                 in     this        action      and     to serve     a

          copy         of    your            answer,             or,     if    the        complaint          is not        served            with         this         summons,                  to    serve       a notice     of

          appearance,                   on     the         plaintiff's          attorney          within         20 days            after     the     service            of        this     summons,               exclusive    of
          the    day        of     service            (or      within           30 days          after     the     service           is complete                 if    this        summons                is not     personally
          delivered              to     you      within                the     State        of   New        York);         and        in     case      of        your         failure         to      appear        or answer,
          judgment               will    be taken                against            you     by default           for    the     relief       demanded                   in the            complaint.


          Plaintiff's            address             is:                            JAMES          FERRARA,                     15 Peru           Street,         Staten            Island,           NY
          Defendant's                   address              is:JASON                BREGOLI,                17 Gregory                Drive,         Plymouth.                     MA        023660

          SYSCO             BOSTON,                   LLC         C/O           CORPORATION                                   SERVICE                     COMPANY,                               80    STATE,
                                                                                    STREET               ALBANY,                     NEW             YORK,                    12207-2543


         Dated:             Staten           Island,          New            York
                            November                   3, 2020


                                                                                                         Yours,          etc.




                                                                                                         Lonny          Levitz
                                                                                                         KUHARS                       , L           ITZ      & GIOVINAZZO,                                   ESQS.

                                                                                                         Attorney             for     Plaintiff
                                                                                                           176    Hart        Blvd.
                                                                                                         Staten         Island,          New        York              10,301

                                                                                                         (718)         448-1600


         TO:            JASON                  BREGOLI,                       17 Gregory              Drive,       Plymouth.                 MA       023660


         SYSCO              BOSTON,                  LLC          C/O           CORPORATION                                   SERVICE                     COMPANY,                               80    STATE,
                                                                                    STREET               ALBANY,                     NEW            YORK,                     12207-2543




                                                                                                                  1 of 6
FILED: RICHMOND COUNTY CLERK 11/03/2020 02:13 PM                                                                                                                                             INDEX NO. 151992/2020
         Case
NYSCEF DOC. NO.1:20-cv-05797-LDH-RML
                1                    Document 2-1 Filed 12/01/20 PageRECEIVED
                                                                      3 of 7 PageID #: 811/03/2020
                                                                               NYSCEF:




           SUPREME                       COURT             OF THE             STATE             OF NEW              YORK
           COUNTY                    OF RICHMOND
                                                                  ---------------                                      ------------X                     Index       No.:
           JAMES               FERRARA,
                                                                                             Plaintiff,                                                  COMPLAINT


                                                    -against-



           SYSCO               BOSTON,                 LLC
          and      JASON                 BREGOLI,


                                                                                             Defendants.
                                           ---------                                                                      --------------X

                          Plaintiff,              by    his     attorneys,            KUHARSKI,                     LEVITZ             &      GIOVINAZZO,                     ESQ.,          complaining


          of the         defendant               herein,        respectfully                show     to this        Court,        and        alleges,     upon        information              and    belief,


          as follows:


                          1.                That       at all      times        hereinafter               mentioned,             the     plaintiff        was        and     still     is a resident            of


          the     City         and       State     of New          York,        County             of Richmond.


                          2.               That        at all      times        mentioned                 herein,      and       on     July      10,    2020,        the     defendant,             JASON


         BREGOLI,                    was         a resident           of the        City     and     State      of New           York.


                          3.               That        at all      times        mentioned                 herein,      and       on     July      10,   2020,        the     defendant,            SYSCO


         BOSTON,                     LLC         had    its principal               place      of business            in the        City,       and     State    of New              York.      County          of


         the      Bronx


                         4.                That        at all     times         mentioned                 herein,      and       on     July      10,   2020,        the     defendant,            SYSCO


         BOSTON,                 LLC              is was        and     has     been         a foreign          corporation                 licensed      to    do    business           under       and    by


         virtue       of the          laws        of   the      State      of New            York.


                         5.                That        at all    times         mentioned             herein         the     defendant,            SYSCO          BOSTON,                     LLC     is, was,


        and     has      been        a    FOREIGN                     LIMITED                  LIABILITY                     COMPANY                     licensed           to do business             in the



        State     of New              York.




                                                                                                            2 of 6
FILED: RICHMOND COUNTY CLERK 11/03/2020 02:13 PM                                                                                                                                              INDEX NO. 151992/2020
         Case
NYSCEF DOC. NO.1:20-cv-05797-LDH-RML
                1                    Document 2-1 Filed 12/01/20 PageRECEIVED
                                                                      4 of 7 PageID #: 911/03/2020
                                                                               NYSCEF:




                           6.      That       at all           times       mentioned            herein,          the     defendant,             SYSCO            BOSTON,               LLC,        transacted


         business           within          the         State     of New            York;       regularly              did     or solicited         business           within         the     State      of New


         York       or engaged                in other            persistent            courses          conduct             and/or     derived          substantial            revenue          from      goods


         used       or     consumed                 or        services           rendered          in     the     State        of     New       York       and     expected              or     should      have



         reasonably               expected               its     acts      to    have       consequences                     within     the      State      of    New        York        and/or          derived


         substantial             revenue            from          interstate         or international                   commerce.


                          7.                That         on July           10, 2020,         and        at all times           hereinafter        mentioned,             Polpis          Rd.,     Nantucket,


         MA        was     and     still     is a public               highway          used       extensively               by the    public      in general.


                          8.               That          on July         10, 2020,         defendant,             SYSCO               BOSTON,            LLC,      was       the      owner       of a vehicle



         bearing         MA       license          plate        number            S14741893.


                          9.               That          on July           10,    2020,        defendant,              SYSCO            BOSTON,              LLC         was       the      registrant       of    a


         vehicle         bearing       MA          license         plate         number         S14741893.


                          10,.             That          on July         10, 2020,          defendant,            SYSCO               BOSTON,             LLC,         was      the    owner          of a 2007


         truck      bearing         MA        license            plates.


                          11.              That          on July         10, 2020,          JASON               BREGOLI,               was      operating         said    motor          vehicle         bearing


         New       York         license       plate           number            S14741893.


                          12.              That          on July         10,      2020,     JASON               BREGOLI,                was      operating         a 2007          truck        bearing      MA

        license      plates.


                          13.               That         on July           10, 2020,         JASON              BREGOLI,                was      operating         a 2007          truck        bearing      MA


        license      plates,         with         the     consent           and/or          permission             of defendant,                SYSCO            BOSTON,               LLC


                          14.              That         on July          10,     2020,      JASON               BREGOLI,                was     operating          a 2007          truck        bearing      MA


        license      plates,         while         in     the    employee            of     defendant,            SYSCO               BOSTON,             LLC


                          15.              That          on     July       10,     2020,       plaintiff,          JAMES               FERRARA,                  was     operating              a motorized


         vehicle.




                                                                                                            3 of 6
FILED: RICHMOND COUNTY CLERK 11/03/2020 02:13 PM                                                                                                                                                                          INDEX NO. 151992/2020
         Case
NYSCEF DOC.   1:20-cv-05797-LDH-RML
            NO. 1                   Document 2-1 Filed 12/01/20 PageRECEIVED
                                                                     5 of 7 PageID #: 10
                                                                              NYSCEF:  11/03/2020




                             16.                 That         on July               10, 2020,             the      vehicle         operated                by    defendant,                  JASON               BREGOLI,                     came



          into     contact                with      the       vehicle               in which             plaintiff,          JAMES               FERRARA,                        was      operating.



                            17.                  That         on     July            10,     2020,           the      vehicle           owned             by     defendant,                  SYSCO                BOSTON,                     LLC,


          came         into         contact           with          the        vehicle           in which             plaintiff,          JAMES                 FERRARA,                      was       operating.


                            18.                  That         on July                10,    2020,          the      vehicle         operated                by       defendant,                   JASON             BREGOLI,                    and


          owned             by defendant,                      SYSCO                  BOSTON,                      LLC,       came            into    contact           with           the        vehicle        in which             plaintiff,


          JAMES               FERRARA,                         was        operating.


                            19.               That            on July               10,     2020,         the       vehicle         operated                by       defendant,               JASON                BREGOLI,                     and


          owned             by     defendant,                  SYSCO                  BOSTON,                      LLC,       came            into    contact           with           the        vehicle         in which            plaintiff



          JAMES               FERRARA,                         was        operating                Polpis           Rd.,      Nantucket,                  MA.


                            20.                  That         the    aforesaid                   collision          and      injuries          resulting             from         said were             due       solely         and wholly


          to the       careless             and       negligent                 manner             in which            the      defendant                 operated               and    controlled                his motor             vehicle


         without             this      plaintiff          in any way                       contributing                thereto.


                            21.              That             the    negligence                     of     the        defendants                consisted              of        the     following:                in                           the
                                                                                                                                                                                                                          operating


         aforesaid               motor           vehicles            in        a negligcat,                reckless           and        careless           manner;               in    failing         to       keep      the       aforesaid


         motor          vehicle            under          reasonable                       and      proper            control;           in    failing          to    operate           the         aforesaid             motor         vehicle


         with     due         regard         for        the     safety              of the public               and       others;in             driving          at an excessive                     speed;in             failing      to keep


         a proper             lookout;             in     failing              to    observe             what         was       available            to     be observed;                     in     failing       to yield           the      right



         away;         in    failing         to     observe               the        plaintiff           and        others;        in     operating              his    vehicle              top      close        to     the       vehicle        in


         front     of his vehicle;                      in operating                       the    aforesaid            motor            vehicles           in a manner                  contrary              to, and           in violation



         of,     the        statutes,             ordinances,                       rules        and       regulations                  applicable               and        in     existence                on      the      date        of     the



         occurrence;                 in     failing           to provide                   and/or            make         prompt              and     timely           use of          adequate               and       efficient          brake


         and     steering             mechanisms;                         in    operating                the       aforesaid            motor             vehicles          in     such            a ñcgligent,             careless           and




                                                                                                                           4 of 6
FILED: RICHMOND COUNTY CLERK 11/03/2020 02:13 PM                                                                                                                                                                        INDEX NO. 151992/2020
         Case
NYSCEF DOC.   1:20-cv-05797-LDH-RML
            NO. 1                   Document 2-1 Filed 12/01/20 PageRECEIVED
                                                                     6 of 7 PageID #: 11
                                                                              NYSCEF:  11/03/2020




           reckless           inanner         as to precipitate                       the     aforesaid             occurrence;                      in failing         to take         defensive               action;          in striking


           the plaintiff             with      his motor              vehicle;             and      in failing           to warn            of the approach                       of the aforesaid                      motor            vehicle.


                           22.               That         by reason              of the           foregoing              and      the negligence                        of the      said     defendants,                      this plaintiff


          sustained              serious,           severe,           and        permanent                   injuries            to      his     head,            limbs       and       body;           still      suffers           and      will


          continue              to suffer           for     some           time        great        physical             and      mental              pain        and     serious          bodily            injury;          and        became



          sick,       sore,       lame        and      disabled              and        so remained                  for       a considerable                       length        of    time.


                          23.                That          by      reason          of      the      wrongful,               negligent                  and        unlawful             actions          of      the      defendant                  as



         aforesaid,            the     plaintiff,           JAMES                FERRARA,                     sustained               serious              injuries        as defined              by the              Insurance             Law


         of the       State         of New          York           and       has sustained                    economic                loss           greater        than       basic       economic                    loss     as defined



         by    said      Insurance             Law.


                          24.                That         by reason              of the                                  and      the       negligence                  of the      said     defendant,                  this       plaintiff,
                                                                                                 foregoing


        JAMES             FERRARA,                    is informed                   and       verily         believes             that         his     aforesaid             injuries        are permanent,                          and      that


        he     will      permanently                      suffer          from          the       effects           of     his        aforesaid                injuries           and      will         be      caused              to     suffer


        permanent                embarrassment                       and         continuous                  pain        and      inconvenience.


                          25.                That         by reason              of     the       foregoing,               this       plaintiff,             JAMES             FERRARA,                       was       compelled                to


        seek       and     did       necessarily                 require          medical              aid     and         attention                 and      did       necessarily               pay        and       become              liable


        therefore             for      medicines,                  and       upon             information                   and          belief,            the      plaintiff,          JAMES                  FERRARA,                      will



        necessarily              incur       similar             expenses             in the        future.


                          26.               That          this     action          falls      within          one        or more               of     the      exceptions               set forth               in CPLR              1602.


                          26.               That          by      reason          of       the      wrongful,               negligent                  and        reckless         actions              of      the     defendant                as



        aforesaid,            the     plaintiff,           JAMES              FERRARA,                       was         severely              injured,           bruised,          and      wounded,                    suffered,            still



        suffers,         and        will     continue                to     suffer          for      some           time         great          physical              pain        and      great         bodily           injuries           and


        became           sick,       sore,     lame            and        disabled            and      so remained                    for       a considerable                    length          of    time.




                                                                                                                         5 of 6
FILED: RICHMOND COUNTY CLERK 11/03/2020 02:13 PM                                                                                                                    INDEX NO. 151992/2020
         Case
NYSCEF DOC.   1:20-cv-05797-LDH-RML
            NO. 1                   Document 2-1 Filed 12/01/20 PageRECEIVED
                                                                     7 of 7 PageID #: 12
                                                                              NYSCEF:  11/03/2020




                    27.         That       as   a result        of   the     defendant's            negligence                   as aforesaid,        this   plaintiff,      JAMES


         FERRARA,         has been         damaged           in an amount         that     exceeds             the      jurisdiction         limits    of all other       Courts.



                    WHEREFORE,                  plaintiff,       JAMES         FERRARA,                  demands,                 judgment         against    the     defendant      in


          an   amount        that    exceeds          the     jurisdiction        limits       of        all         other        Courts,        together      with       costs     and


          disbursements        of   this    action.


          Dated:    Staten     Island,      New       York
                    November             3, 2020,


                                                                                    Yours,          et     .




                                                                                    Lonny            ev          z, Esq.
                                                                                    KUIf            R          <I,     LEVITZ            & GIOVINAZZO,                    ESQ.

                                                                                    Attorney             for         Plaintiff
                                                                                    176     Hart         Blvd.
                                                                                    Staten      Island,               New         York      10,301

                                                                                    (718)      448-1600




                                                                                    6 of 6
